FILED
                             NOT FOR PUBLICATION                           JUN 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZAINAB MOHAMMED,                                 No. 09-73761

               Petitioner,                       Agency No. A073-952-125

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Zainab Mohammed, a native and citizen of Nigeria, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo due process

claims, and for abuse of discretion the denial of a motion to reopen. Iturribarria v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion by denying Mohammed’s motion to

reopen for failure to comply with the requirements in Matter of Lozada, 19 I. & N.

Dec. 637 (BIA 1988). See id. at 900; see also Tamang v. Holder, 598 F.3d 1083,

1090-91 (9th Cir. 2010) (“By failing to provide any information regarding his

purported former counsel, [petitioner] has failed to provide any other independent

basis from which to analyze his claim.”).

      Mohammed’s remaining contentions are unpersuasive.

      We lack jurisdiction to review the BIA’s decision not to exercise authority to

reopen proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818,

823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                09-73761